Peremptory mandamus order reversed on the law, with costs, and the petitioners’ application denied, with ten dollars costs, as a matter of law and not in the exercise of discretion. In our opinion, there is no statutory provision authorizing the employment, at public expense, of expert witnesses on behalf of a defendant under indictment for a criminal offense, in a proceeding before a lunacy commission appointed to inquire into the mental condition of the accused, and, therefore, the order of the Supreme Court made on the 9th day of February, 1934, fixing the compensation to be paid to the petitioners for their services as expert witnesses for the accused, was unauthorized. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.